PHILLIPS, Judge.
Respondent Board first contends that the Superior Court had no jurisdiction to consider petitioner’s challenge to the 15 April 1985 order because it was a collateral attack upon the 26 November 1984 order which allowed the variance and was not appealed. This contention has no merit. The validity of the 26 November 1984 order is not, and has not been, challenged by petitioner, who had no occasion to appeal from it since it granted him the variance that he requested. What petitioner’s appeal challenged was the validity of the respondent Board’s 15 April 1985 interpretation of the 26 November 1984 variance. Since petitioner was aggrieved by the latter order the Superior Court clearly had *310jurisdiction under G.S. 160A-388(e) to review the matter under its writ of certiorari and we thus have jurisdiction to review the court’s decision. In doing so we will follow the principles stated in G.S. 150A-51. Coastal Ready-Mix Concrete Co. v. Board of Commissioners of the Town of Nags Head, 299 N.C. 620, 265 S.E. 2d 379, rehearing denied, 300 N.C. 562, 270 S.E. 2d 106 (1980).
The authority of the Board to grant a variance with conditions, clearly established by our law, Lee v. Board of Adjustment of Rocky Mount, 226 N.C. 107, 37 S.E. 2d 128, 168 A.L.R. 1 (1946), is not at issue. The only real issue raised by the respondent’s appeal is whether the record as a whole shows that the Board’s interpretative order is supported by competent, material and substantial evidence. Thompson v. Wake County Board of Education, 292 N.C. 406, 233 S.E. 2d 538 (1977).
The Superior Court found that the order is not so supported and we agree. The record plainly shows, as the Superior Court found, that the Board had no intention at all concerning the mark from which the elevation of the structure was to be measured, but left that and other details affecting the variance for the petitioner and the opposing property owners to agree on; and it also shows that the agreement made by the petitioner and opposing property owners was ambiguous. While the agreement can be construed as providing for the height of the structure to be computed from the aforesaid sewer lid, since the existence of the house with its superstructure in place and the plans showing the height of each room were facts upon which the agreement was based, it can also be construed as requiring the measurement to be made from the base of the house. In all events, the enforcement order cannot stand, since the finding of fact upon which it rests has no evidentiary support.
Affirmed.
Judges BECTON and COZORT concur.